Bigelow, J.
The provisions in the policy declared on, and the conditions of insurance to which the agreements of the parties therein refer, are the same as those which passed under the consideration of the court in Lee v. Howard Fire Ins. Co. 3 Gray, 583. The principles there laid down are decisive of this *260case. It appears by the evidence that, among the articles stored in the building in which the property insured was kept, a quantity of rags was included. These, being enumerated as a “ hazardous ” article in the conditions of insurance, could not be kept on the premises, without a direct violation of the express terms of the policy, except by the consent in writing of the defendants; and if so kept, without such consent, the policy was thereby rendered void. Rags, though specially enumerated as a hazardous article in the conditions of insurance, are not mentioned in the application for insurance, although other hazardous articles are there specified. It is not sufficient that the term groceries was used in the application; nor that it is usual to keep rags in a country store. If the description in the application had contained the words, “ groceries with any hazardous articles,” it might have been sufficient; because it would then have given the insurers notice that articles deemed hazardous were to be kept, in addition to those ordinarily comprehended within the meaning of 'the word groceries. Upon the application as it stands, the defendants had a right to suppose that nothing besides groceries, and the articles specially named in the application, was to be kept or stored in the premises. The plaintiff had no right, under his policy, to accumulate articles of the same class of hazards on his premises, not named in the application, without the consent of the defendants. Lee v. Howard Fire Ins. Co. 3 Gray, 592.
The effect of the evidence to prove a usage to keep rags in a country store was to control the written agreement of the parties, by which it appears that rags were not included in any generic term or description, but were to be specially named, if intended to be included in the policy. The evidence was therefore incompetent. Plaintiff nonsuit.